ORDER

PER CURIAM.
Appellant Bill Gifford (“Gifford”) appeals from the decision of the Circuit Court of St. Louis County, the Honorable Richard C. Bresnahan presiding, denying Gifford’s motion to abate child support and granting Respondent’s motion for contempt against Gifford.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).